Herrick, J.
(dissenting):
I feel compelled to dissent from the decision arrived at by the majority of the court, and from the reasons given therefor in the opinion of Hr. Justice Landon.
Without undertaking to review that opinion in detail, it seems to me that he is wrong in his assumption that the structure was entirely new; that is, new in the sense that new engineering and mechanical problems were to be considered in its construction.
*84It seems to me very apparent that the. same problems were presented for consideration that have to be considered in the erection of bridges, water towers, large windmills and other like structures, and that civil engineers, and those who have been engaged in building bridges as a profession, were eminently fit and proper persons to have charge of the designing, construction and erection of such structures.
,The opinion states that “ When for the first time the employer passes beyond the range of experience and enters a new field of danger, the extent of the safeguards against which are not exactly known, reasonable care requires that he should provide a reasonable margin of safeguards against this unknown margin of danger; ” and concludes that whether the defendant had provided such a reasonable margin of safety was for the jury to determine.
The pi actical effect of that is to hold the defendant responsible for an error of judgment, for a mistake as to what was necessary to be done. I have long understood the law to be that a person is not .liable in an action of negligence for a mere error in judgment. Under this ruling, if the engineers to whom was confided the designing, construction and erection of these structures made a miscalculation in the design, or in the force of the wind to which the structure was to be exposed, no matter how carefully and conscientiously they endeavored to perform their duty, the defendant would be liable for that error and miscalculation; indeed, the opinion substantially holds that, even with the exercise of due care, if the structure failed in safety the defendant would be liable, for the learned -justice says: “ Let it be conceded that this erection received in its design, substance and manner of construction the careful consideration of experts in civil engineering and bridge construction, still this was the first of its kind; no experts in this identical class of structures were obtainable. The question is, who should take the risk of its practical test of stormworthiness \ ” And then proceeds to hold, as before stated, that the defendant is liable, provided the jury find that, in the erection of this structure, the defendant did not allow sufficient margin of safety against unknown dangers.
Submitting that question to the jury, under the circumstances and under the reasoning of this opinion, is to gouge the defendant’s duty and responsibility by the view after the accident, and from what *85then for the first time appeared necessary to render the structure safe.
The duty of the defendant is not to he “ estimated by what, after the accident, then first appears to he a proper precaution against a recurrence of it.” (McGrell v. Buffalo Office Building Co., 153 N. Y. 265 ; Burke v. Witherbee, 98 id. 562.)
What constitutes reasonable care in the use of new devices and experiences? Justice Landon says that that “is a question of fact to be resolved upon consideration of all the facts. The court cannot resolve it. The court cannot say as a matter of law that when the requisite amount of care was known by the company to be unknown, that the company used all that was requisite. It may be that the company used all that it knew to- be requisite. But the company knew that it did know what was actually requisite, and hence it knew that if it only used all that it knew to be requisite, it was liable to fall short in respect to the unknown quantity. Hence it was its duty to do more than its actual knowledge of what was requisite suggested, and to make reasonable provision against the unknown. If it did not do this, it failed in reasonable care.”
If, as stated in the opinion, “ the requisite amount of care was known by the company to be unknown,” how in the world was the company to determine what amount of care it was requisite to take ? The jury cannot act upon the knowledge gained from the accident itself, but in determining wliat a reasonable and prudent man should do, must place itself in the same position the defendant was in when these structures were erected; and if the company did not know, and its engineers did not know, what was requisite, how and from what information is the jury to determine? How can it determine what reasonable precaution to take against an unknown danger ? What is a reasonable precaution to take against .something you know nothing about, and that you know you know nothing about ?
If the company did not know the danger or its extent, how could it possibly know what margin of safety it was necessary to provide ? It could, under such circumstances, have no knowledge of what it was reasonably requisite to provide against. It seems to me that the learned justice loses sight of the principle that one is only bound to provide against a known or reasonably to be apprehended danger; his reasoning seems, however, to lead to the reverse of that.
*86But assuming, as is stated in the opinion, that “ the company knew that it did not know what was actually requisite,” and that it was its duty “to make reasonable provision against the unknown.” Before any question can be submitted to the jury upon that question, there first comes the question of law to be determined by the court as to whether there is sufficient evidence of a neglect of duty in that respect to submit to them for their consideration.
And in determining that question we must, I think, a little more fully consider the defendant’s duty and the manner in which it may be discharged, than is considered in the prevailing opinion. If, as stated in that opinion, the defendant did not know what was requisite to insure safety, and “ knew that it did not know,” then it seems to me that if it turned the planning and doing of the work over to those who, by their special training and business, and reputation in such business, it would be reasonably presumed would be competent to determine what was necessary, and do it, the company would be doing what was reasonable and prudent.
What more could the defendant do to insure the safety of its employee than to place the planning and construction of the structure in which he was to work in the hands “ of experts in civil engineering and bridge construction ” of high reputation and standing ?
The work to be done called for knowledge and ability of a kind possessed by civil engineers, and for the experience acquired in the building of bridges and similar structures. If, without knowledge of what was necessary, it had proceeded to the planning of the structures itself, or had employed men of known incompetency, or men of whose competency nothing was known, and of no reputation, and whose incompetency had been demonstrated by the structure in question, it would, under the law, as I understand it, have been justly chargeable with a neglect of duty.
But when a person or corporation in the course of his or its business finds it necessary, proper or convenient to construct or employ a device, whether new or old, and the planning or manufacture of such device is not a part of his or its business, and it employs others whose special knowledge, business and training presumably fit them for the planning and construction of such device, and who have a good reputation in their calling and business, it seems to me that *87such person or corporation has fully discharged its duty, and the principles of the law of negligence and the adjudicated cases I think justify that conclusion.
Let us consider such principles and a few of the cases.
To sustain a judgment against the defendant it must be shown that the defendant negligently did something that it ought not to have done, or negligently omitted to do something that it ought to have done, which act or omission to act caused or contributed to the plaintiff’s injury.
I do not think it makes any difference whether we regard the bridge and tower which blew down as a place in which to work, or like a scaffold or staging, an appliance with which to work; in the aspect which this case presents, the duty of the defendant is practically the same, whichever we regard it.
Whether furnishing a place in which, or tools or appliances with which, to work, the employer’s or master’s duty is substantially the same, and it is not an absolute one.
“ The master does not guarantee the safety of his servants. He is not bound to furnish them an absolutely safe place to work in, but is bound simply to use reasonable care and prudence in providing such a place. He is not bound to furnish the best-known appliances, but only such as are reasonably fit and safe. He satisfies the requirements of the law if, in the selection of machinery and appliances, he uses that degree of care which a man of ordinary prudence would use, having regard to his own safety, if he were supplying them for his own personal use. It is culpable negligence which makes the master liable, not a mere error of judgment.” (Harley v. B. C. M. Co., 142 N. Y. 31.)
“ The law does not require him to guaranty the prudence, skill or fidelity of those from whom he obtains his tools or machinery, or the strength or fitness of the materials they make use of. If he employs such reasonable care and prudence in selecting or ordering what he requires in his business, such as every prudent man is expected to employ in providing himself with the conveniences of his occupation, this is all that can be required of him.” (Cooley Torts [1st ed.], 551.)
The duty of the master to furnish safe, suitable and sound tools, machinery and appliances for the use of the servant in the perform*88anee of his work, and to keep them in repair, is not an absolute one and is satisfied by the exercise of reasonable care and prudence on the part of the master in the manufacture, selection and repair of such appliances. (Probst v. Delamater, 100 N. Y. 266.)
When a place in which the employee is to work has to be constructed for that purpose, the duty of the employer is likened to his duty in furnishing tools and machinery or appliances, and that, as we have seen, is not an absolute one.
The duty that he owes is not always best fulfilled by manufacturing such tools, machinery or appliances, or constructing and erecting such structures himself; sometimes to do so would be a manifestation of the lack of ordinary prudence; indeed, would be an exhibition of gross negligence ; particularly where such construction or manufacture requires skill or the application of scientific knowledge, and the employer possesses neither; in such case he must employ, or contract with, some one' who does possess, or whom he has good and sufficient reason to believe possesses, the requisite skill and knowledge.
And while a great corporation like the defendant has facilities, through its own regular employees, of manufacturing or constructing many of its own tools, machines, appliances and structures that a natural person does not possess, yet there are limitations upon its facilities, and it is not to be expected that it will make, manufacture or construct everything needed by it in the conduct of its business; and like individuals it may, under certain limitations, purchase tools and appliances, or contract for the construction of machinery or structures needed by it.
And when tools or necessary manufactured articles are purchased from reputable dealers or manufacturers, and an accident happens through some defect in them, which the purchaser neither knew nor should have known, such purchaser is not responsible for the resulting injury.
The case of Doyle v. White (9 App. Div. 521) was one where the plaintiff was working at the top of a high pole ; a wire extended from this pole to another pole; the wire was drawn tight so that the tops of the poles were drawn toward each other; the wire was attached to eyebolts ; one of the eyebolts broke, causing a jarring of the pole, which threw the plaintiff to the sidewalk. The eyebolt *89had been purchased from a reputable firm ; it had no defect which could be detected by an external examination, but" it had been welded together and parted at the place of welding. The court said • “ It appearing that the defect in the bolt was one which could not be detected upon an external examination, the defendant was shown to have done all that the rules of law required him to do.”
"While a master or employer may not shirk his responsibility by employing or contracting with others to do that which he ought to do himself, yet when such thing is something which requires special skill or knowledge, or is the subject of a separate trade, pursuit, business, profession or employment, he may properly make an independent contract for the doing of such thing, and if he" makes his contract with those whom he has good and sufficient reasons to believe possess the necessary qualifications to properly fulfill it, he is not responsible for any injury resulting from their negligence to his employees or servants.
Where the negligence which causes the injury is the negligence of an independent contractor, the person employing such contractor is not responsible for his negligence. (Roemer v. Striker, 142 N. Y. 134. See, also, Berg v. Parsons, 156 id. 109.)
Of course this general rule last quoted is subject to qualifications ; the employer or master cannot relieve himself by employing or contracting with known incompetent persons, but when such contract is with those whose known and peculiar business it is to do such work, or reputed to be skilled in that particular calling, then such general rule applies in its full force.
The case of Butler v. Townsend (126 N. Y. 105) was a case where the plaintiff’s intestate had been injured by the fall of the staging upon which he was at work caulking a vessel. The staging had been erected under a contract with an independent gang of men known as lumpers, whose business it was to erect staging upon which the caulkers worked, and it was held that the defendant was not responsible; that a master who places his servants upon a scaffold, for the construction of which he had contracted with a skillful and experienced builder, is not liable for any injury resulting from negligence in its construction; that he is at liberty to accept it without inspection.
*90The case of Devlin v. Smith (89 N. Y. 470) was one where the plaintiff was injured by reason of a defective scaffold. The defendant Smith had- made a contract to paint the interior dome of a court house, and the plaintiff’s intestate was a workman employed by him upon that work ; Smith did not undertake to build the scaffold himself, or by means of the services of workmen under his direction, but made a contract with the defendant Stevenson to erect the structure for a gross sum, and the work was done under that contract by Stevenson, who employed his own workmen and superintended the job himself. Mr. Stevenson had been known to Smith as a scaffold builder for many years. His experience had been very large, and Smith had employed him before. There was no evidence upon which to base any allegation of incompetency on the part of Stevenson, nor any charge of negligence on the part of Smith in selecting him as contractor, nor was there any evidence to show that Smith knew, or had reason to know, of any defect in the scaffold.
Upon the trial the complaint was dismissed, and upon appeal the judgment was affirmed as to the defendant Smith, and reversed and a new trial ordered as to the defendant Stevenson, the court holding that Smith was not liable ; that there was no negligence shown on his part, saying : “ It may be that if Smith had undertaken to erect the scaffold through agents, or workmen acting under his direction, he would have been liable for negligence on their part in doing the work, provided that in doing it they were not fellow-servants of the party injured. But in this case he did not so undertake. Stevenson was not the agent or servant of Smith, but an independent contractor, for whose acts or omissions Smith was not liable. * * * Smith received the scaffold from him as a completed work, and we do not think that it was negligence to rely upon its sufficiency and permit his employees to go upon it for the purpose of performing their work. Stevenson was, as appears from the evidence, much more competent than Smith to judge of its sufficiency. He had undertaken to construct a first-class scaffold, and had delivered it to Smith in performance of this contract, and we do not think that Smith is chargeable with negligence for accepting it without further examination.”
The structure in question here presents many of the features of a bridge. Its strength and power of resistance to the wind present *91much the same problems that are presented in the construction of a bridge, whose solution requires a considerable, indeed, so far as I can gather from the case, a high degree of scientific knowledge. Its construction and erection is peculiarly a work in which an employer or master is at liberty, within his duty, if, indeed, he does not so best discharge it, to enter into a contract with proper persons for "its doing.
We need not enter into an examination here as to the duty of a master as to a completed structure to be thereafter used or occupied by an employee or servant as to whether it has been properly put together, made of proper materials and kept in proper condition; no contention is made in this case as to any of those things; the objection made is that the plan of the structure was faulty. The plan was not made by the defendant, but was the work of the Hilton Bridge Company, as well as the work of construction and erection.
In the case of Burke v. Ireland (26 App. Div. 487) the employee-of a contractor was injured by the collapse of a building in course of' erection. The defendant had employed an architect to prepare the-plans and specifications, and the building was being erected pursuant, to such plans and specifications. On the trial evidence was given tending to show that the plans and specifications were defective, and that a building erected in accordance with them would not be reasonably safe, and the court said: “ We think that in such case, where-an owner employs a competent and skillful architect to design the building, he is not responsible to the employees of contractors who-agree to construct the building, according to such design, for faults or defects in the design of which he neither knew nor should have-known. Of course, to relieve the owner from liability, it must appear that he fairly committed the subject-matter to the architect, and that the deficiencies or defects of the design did not proceed from his interference or direction.”
While m this case the plan of the structure was submitted to the-defendant’s engineer, and he suggested an addition intended to-increase the stability of the structure, which suggestion was adopted by the Hilton Bridge Company, still it was the design and plan of the Hilton Bridge Company, and its submission to the defendant’s, engineer was in the same way that an architect submits his plans to» one proposing to build.
*92In Devlin v. Smith (supra) it was said, “ Personal negligence is the gist of the action.” (P. 476.)
That applies as well to corporations as to natural persons. In the •case of corporations it is the personal negligence of those charged with the management of its affairs who do that for the corporation which a natural person does or should do for himself. The defendant did not make the plan of the signal station itself; there is, and from the evidence there can he, no claim that the defects complained of proceeded from its interference or direction. It employed a •company that was engaged in business of a like character to that of building such structures; its president, who actually made the plans, was a civil engineer of high repute and large experience; the whole matter was fairly committed to him and the company of which he was president. It seems to me, therefore, that it did what an ordinarily prudent man, having a due regard for his own safety and intending to personally occupy the structure might well have done, and it is not, therefore, chargeable with negligence. Having reached that conclusion it is unnecessary to consider the question of damages.
The order setting aside the verdict and for a new trial should, •however, have provided for the payment of costs by the defendant, and should be so modified, and as modified affirmed, without costs of this appeal to either party.
•Order affirmed, with costs to abide the event, unless the plaintiff stipulates within twenty days to reduce the verdict to $15,000; in which case the order is reversed, and the verdict is reduced. to $15,000, and judgment for that amount directed thereon, with costs •below., but not of this appeal.